902 F.2d 31Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Roger ZACZEK, Petitioner.
No. 89-8063.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

On Petition for Writ of Mandamus.
Roger Zaczek, petitioner pro se.
PETITION DENIED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Roger Zaczek, a Virginia prisoner, brought a 42 U.S.C. Sec. 1983 action in the district court.  The action was referred to a magistrate pursuant to 28 U.S.C. Sec. 636(b) for disposition of pretrial matters, and the parties were given an opportunity to consent to the magistrate's jurisdiction pursuant to 28 U.S.C. Sec. 636(c), but not all parties consented.  Zaczek moved to have the matter removed from the magistrate and for all of the orders entered by the magistrate to be stricken because the parties had not consented to the magistrate's jurisdiction pursuant to Sec. 636(c), but the district court denied the motion.


2
Zaczek brought this petition for writ of mandamus seeking an order directing the district court to remove the matter from the magistrate's jurisdiction and vacating the magistrate's orders because of the lack of Sec. 636(c) consent.  We deny the petition because the case was properly referred to he magistrate pursuant to Sec. 636(b), for which no consent is required.  Although we grant leave to proceed in forma pauperis, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.

PETITION DENIED